Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the recitation of, 
“it” in Line 3, 7, and 10 is unclear as to what is being referenced. 
“a circumferential direction” in Lines 8-9, 10, 12-13, 13-14 is unclear if this is the same one previously recited in Lines 6-7. For the purposes of prior art examination, the recitation is considered to mean the same one. Applicant is suggested to amend the limitation to say, “the [[a]] circumferential direction”.
“one side” in Line 10 and 12 is unclear if this is the same one previously recited in Line 6. For the purposes of prior art examination, the recitation is considered to mean the same one. Applicant is suggested to amend the limitation to say, “said one side”.
“the second blade” in Line 12 lacks antecedent basis. For the purposes of prior art examination, the recitation is considered to mean, “a of the plurality of second blades” and Applicant is suggested to amend the limitation accordingly.
“the circumferentially adjacent first blade” in Lines 14-15 lacks antecedent basis. For the purposes of prior art examination, the recitation is considered to mean, “a  of the plurality of first blades” and Applicant is suggested to amend the limitation accordingly.
Regarding Claim 2, the recitation of, 
“the first blade” in Line 2 lacks antecedent basis.
“it” in Line 2 is unclear as to what is being referenced. 
Regarding Claim 3, the recitation of, 
“the first blade” in Line 2 lacks antecedent basis.
“it” in Line 2 is unclear as to what is being referenced. 
Regarding Claim 4, the recitation of, 
“the first blade” in Lines 1-2, 3, and 5 lacks antecedent basis.
“a radial outward” in Line 2 is unclear as to what is being referenced. For the purposes of prior art examination, the recitation is considered to mean, “a radial outward direction” and Applicant is suggested to amend the limitation accordingly.
  “a circumferential direction” in Line 4 is unclear if this is the same one previously recited in Claim 1Lines 6-7. For the purposes of prior art examination, the recitation is considered to mean the same one. Applicant is suggested to amend the limitation to say, “the [[a]] circumferential direction”.
Regarding Claim 5, the recitation of, “the second blade” in Line 2 lacks antecedent basis.
Regarding Claim 6, the recitation of, “the second blade” in Line 2 lacks antecedent basis.
Regarding Claim 7, the recitation of, 
“the radial inner edge” in Line 2 lacks antecedent basis.
“the second blade” in Line 2 lacks antecedent basis.
Regarding Claim 8, the recitation of, “the second blade” in Lines 1-2 and 3 lacks antecedent basis.
Regarding Claim 9, the recitation of, “the first blade” in Line 2 lacks antecedent basis.
Regarding Claim 11, the recitation of, 
 “the second blade” in Line 3 lacks antecedent basis.
“the first blade” in Line 4 and 4-5 lacks antecedent basis.
Regarding Claim 12, the recitation of, 
 “a circumferential direction” in Line 4 is unclear if this is the same one previously recited in Claim 1 Lines 6-7. For the purposes of prior art examination, the recitation is considered to mean the same one. Applicant is suggested to amend the limitation to say, “the [[a]] circumferential direction”.
“the first blade” in Line 4 lacks antecedent basis.
“the second blade” in Line 7 lacks antecedent basis.
Regarding Claim 13, the recitation of, 
 “the first blade” in Line 2 lacks antecedent basis.
“a circumferential direction” in Line 2-3 and 4-5 is unclear if this is the same one previously recited in Claim 1 Lines 6-7. For the purposes of prior art examination, the recitation is considered to mean the same one. Applicant is suggested to amend the limitation to say, “the [[a]] circumferential direction”.
“the second blade” in Lines 3-4 lacks antecedent basis.
Claims 2-15 are also rejected by virtue of their dependency.
**Any and all claims rejected above under 112(b), if rejected with art below under sections 102 and/or 103, is/are rejected as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9 and 11-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshida et al. (US 11,089,931 B2) hereinafter referred to as Yoshida.

    PNG
    media_image1.png
    623
    634
    media_image1.png
    Greyscale

Regarding Claim 1, Yoshida discloses an impeller (5a, figure 3 also reproduced/annotated above) that is rotatable about a vertically extending central axis (O, figure 3), the impeller comprising:
a base portion (51, figure 3) extending radially outward as it extends downward (see figure 3);
a plurality of first blades (52, figure 3) circumferentially arrayed on an upper surface of the base portion (see figure 3) and extending on one side in a circumferential direction (see forward in the rotation direction, figure 3) as it extends upward (see figure 3); and
a plurality of second blades (53, figure 3) between a circumferential direction of the circumferentially adjacent first blades (see figure 3) and extending on one side in a circumferential direction as it extends upward (see figure 3); wherein
a radial outer end (see annotated figure 3) of the second blade is on one side in a circumferential direction relative to a middle in a circumferential direction of a radial outer end (see annotated figure 3) of the circumferentially adjacent first blade.
Regarding Claim 2, Yoshida discloses that a radial inner edge of the first blade (see annotated figure 3) extends upward as it extends radially outward (see annotated figure 3).
Regarding Claim 3, Yoshida discloses that a radial outer edge of the first blade (see annotated figure 3) extends upward as it extends radially outward (see annotated figure 3).
Regarding Claim 4, Yoshida discloses, when the first blade is viewed from a radial outward, an upper portion of an upper edge of the first blade (see annotated figure 3) is a curved surface protruding to another side in a circumferential direction (see backward in the rotation direction, figure 3), and a lower portion of the upper edge of the first blade (see annotated figure 3) is a curved surface protruding to the one side in the circumferential direction (see end portions of respective upper edges of 52 and 53 having protruding curved surfaces in opposite directions, annotated figure 3).
Regarding Claim 5, Yoshida discloses that a radial inner edge of the second blade (see annotated figure 3) extends upward as it extends radially outward (see annotated figure 3).
Regarding Claim 6, Yoshida discloses that a radial outer edge of the second blade (see annotated figure 3) extends upward as it extends radially outward (see annotated figure 3).
Regarding Claim 7, Yoshida discloses, in a planar view, the radial inner edge of the second blade is on the one side of the circumferential direction as it extends radially outward (best seen from annotated figure 3).
Regarding Claim 8, Yoshida discloses, when the second blade is viewed from a radial outward direction, an upper edge of the second blade (see annotated figure 3) is a curved surface protruding to the one side in the circumferential direction (see annotated figure 3).
Regarding Claim 9, Yoshida discloses that in a planar view, a radial inner edge of the first blade extends along an imaginary line radiating from a central axis (inherent from figure 3).
Regarding Claim 11, Yoshida discloses that when the impeller is viewed from a radial outward direction, an upper end of the second blade is located above an axial midpoint between an upper end of the first blade and a lower end of the first blade (best seen from figure 3).
Regarding Claim 12, Yoshida discloses, in a planar view, a minimum value of a radius of curvature in a first connection region of the base portion and a surface of another side in a circumferential direction of the first blade is smaller than a minimum value of a radius of curvature in a second connection region of the base portion and a surface of another side in a circumferential direction of the second blade (radius of curvature varies at the connection between the base portion and the blades 52, 53, see figure 3, thus, appropriate regions at the respective connections can be selected to read on the recited limitation) .
Regarding Claim 13, Yoshida discloses that radial outer ends of the first blade are located at equal intervals in a circumferential direction, and radial outer ends of the second blade are located at equal intervals in a circumferential direction (see figure 3).
Regarding Claim 14, Yoshida discloses a blower (figure 2), comprising
the impeller according to claim 1.
Regarding Claim 15, Yoshida discloses a vacuum cleaner (100, figure 1), comprising the blower according to claim 14.
Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9416664 B2 relates to an impeller shape including first and second blades (see figure 4) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651.  The examiner can normally be reached on Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Sabbir Hasan/Primary Examiner, Art Unit 3745